   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 1 of 13 PageID #:399




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

                                 )
ISABEL RUBINAS and               )
IJR CORP.,                       )
                                 )
          Plaintiffs,            )                       No. 1:21-CV-00096
                                 )
     v.                          )
                                 )                       Judge Edmond E. Chang
NICOLAS MADUROS, DIRECTOR OF THE )
CALIFORNIA DEPARTMENT OF         )
TAX & FEE ADMINISTRATION,        )
                                 )
          Defendant.             )

                           MEMORANDUM OPINION AND ORDER

      Isabel Rubinas owns and operates a children’s clothing business from her

kitchen table in suburban Illinois. R. 1, Compl. ¶ 5.1 Most of her sales are made online

through Amazon.com. Id. She now faces a California tax bill for the sales she made

in years past to California customers. Rubinas seeks declaratory and injunctive relief

to prevent California’s Department of Tax & Fee Administration from collecting taxes

on those sales. (The co-Plaintiff in the lawsuit is the formal corporate entity through

which she operates the business, id. ¶ 12, but for convenience’s sake, the Court will

refer just to Rubinas unless otherwise explained.) The Court previously denied Rubi-

nas’s motion for a temporary restraining order, R. 16, 17, and now turns to her motion

for a preliminary injunction. Rubinas asks to compel California to return money




      1Citations   to the docket are denoted as “R.” followed by the docket entry number.
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 2 of 13 PageID #:400




seized from her bank account and to prohibit the State from seizing any more of her

funds during the pendency of this litigation.

      Rubinas’s motion for a preliminary injunction is denied on essentially the same

grounds that her motion for a temporary restraining order was denied: the Court

lacks subject matter jurisdiction to hear her claims. Under the Tax Injunction Act, no

federal court may “enjoin, suspend or restrain the assessment, levy or collection of

any tax under State law where a plain, speedy[,] and efficient remedy may be had in

the courts of such State.” 28 U.S.C. § 1341. As detailed below and in the opinion re-

jecting a temporary restraining order, California does offer a plain, speedy, and effi-

cient remedy, so the Tax Injunction Act prevents this Court from issuing the relief

that Rubinas seeks.

                                   I. Background

      For purposes of the preliminary injunction motion, the key facts are largely

undisputed. For the reader’s convenience, the facts are set out again here just as they

were in the order that denied the temporary restraining order. R. 17. Isabel Rubinas

owns and operates IJR Corporation, which does business as Lollipop Seeds. R. 1-2,

Exh. 2, Rubinas Declaration ¶ 2. Lollipop Seeds sells children’s clothing, and Rubinas

runs the business out of her home in Glen Ellyn, Illinois. Id. She conducts most of her

business over Amazon.com, through its Fulfilled by Amazon program. Id. ¶ 3. Under

the program (which is widely known by the acronym FBA), once Amazon accepts a

listing for clothing offered by Rubinas, Amazon then directs Rubinas to ship the cloth-

ing for storage in an Amazon warehouse. Id. ¶ 3. After Rubinas ships her products to



                                          2
      Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 3 of 13 PageID #:401




Amazon, she has no control over where they are stored or where they are sold. Id. For

example, Amazon can ship the clothing to other warehouses across the country, with

no say-so in the matter by Rubinas. Id. After the products are listed on Amazon, Am-

azon also takes over the processing of any sales, including shipping the products to

customers and receiving the payments from customers. Id. ¶ 4. Indeed, when the cus-

tomers pay, the money goes to Amazon first; Rubinas receives her cut of the sale only

after Amazon deducts its profit, fees, and so on. Id. On the back end of the sale, almost

all customer service is handled by Amazon: “Amazon also generally prevents me from

contacting consumers directly so that Amazon can control the customer relationship.”

Id.

         Until recently, neither Rubinas nor Amazon collected California sales and use

tax on any of the products that she sold. See Rubinas Decl. ¶ 7. According to the Com-

plaint, in 2012, California initially announced that it would require Amazon to collect

sales and use tax on FBA sales, but then the State reversed that position. Compl.

¶¶ 32–33. It was not until July 2019, Rubinas says, that she first learned from Cali-

fornia that she would be required to collect use tax on her California sales. Rubinas

Decl. ¶ 5.2

        After Rubinas learned about the tax obligation, she paid the assessed use tax

of over $2,600 for tax year 2019. Rubinas Decl. ¶ 9. In January 2020, Rubinas’s ac-

countant also prepared and filed sales-and-use tax returns for 2017 and 2018. R. 12-



        2California asserts that it actually emailed a notice to Rubinas in February 2019, and
then began back-and-forth emails and phone calls with her. R. 12-1, Hale Declaration, ¶¶ 2–
4. This difference in timing does not make a difference to the decision on the motion.
                                              3
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 4 of 13 PageID #:402




1, Hale Declaration ¶ 5. Before filing those tax returns, IJR Corporation had submit-

ted to California a Power of Attorney form authorizing the accountant to act on the

company’s behalf. Id. ¶ 6. Based on the filed tax returns, Rubinas’s business owed

$2,621 for the 2017 tax year and $4,630 for the 2018 tax year. Id. ¶ 5. Sometime after

the January 2020 submission of the tax returns, Rubinas informed an employee of

the California Department of Tax and Fee Administration, Shannon Hale, that Ru-

binas would not be able to pay the assessed taxes. Id. ¶ 7. Hale emailed Rubinas with

information about the Department’s payment-plan options. Id. The two spoke on the

phone on March 2, 2020, and Rubinas said that she would call Hale the next day to

set up a payment plan. Id. But Rubinas did not call. Id.

       According to Rubinas, she “lost touch” with Hale during the 2020 pandemic.

Rubinas Decl. ¶ 9. But that is not the complete picture: in fact, on July 27, 2020, Hale

called Rubinas and set up a phone call for August 4 to begin arrangements for a pay-

ment plan. Hale Decl. ¶ 8. Rubinas did not answer the phone at the appointment

time, and then did not respond to Hale’s voicemail reminder. Id.3

       On December 1, 2020, Hale called Rubinas and left a voicemail saying that IJR

needed to pay its tax debt or enroll in a payment plan by December 4, or else Califor-

nia would pursue collection mechanisms. Hale Decl. ¶ 9, Rubinas Decl. ¶ 8. On De-

cember 8—apparently without further notice to Rubinas—California issued a levy on

IJR’s Chase bank account. Hale Decl. ¶ 12. The Department did not immediately



       3At  the motion hearing held on January 12, 2021, Rubinas’ counsel acknowledged that
Rubinas does not contest the facts presented in Hale’s declaration (though Rubinas does con-
test their relative importance).
                                             4
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 5 of 13 PageID #:403




apply the levy to Rubinas’s tax debt, because she could have challenged the levy or

requested a hardship hearing. Id. ¶ 12. On December 18, California issued a notice

of the levy to IJR. Id. ¶ 13. The next day, on December 19, Rubinas received a notice

from Chase reporting that her account had been frozen up to the levied amount based

on California’s levy notice. Rubinas Decl. ¶ 9. Two days later, California received

$2,367.56 from the account. Id. On December 28, another Department employee

emailed Rubinas’s accountant and left him a voicemail about payment-plan options

and compromise offers. Hale Decl. ¶ 13. In response, the accountant submitted a rev-

ocation of the Power of Attorney authorization, so the Department directly contacted

Rubinas (on December 30) about her options. Id. ¶ 14. She did not respond. Id. On

January 7, 2021, the Department applied the levied funds to Rubinas’s account. Id.

¶ 15.

        Rubinas moved for a temporary restraining order and preliminary injunction,

asking this Court to stop California from issuing further levies and to require the

State to return the already-seized funds. The Court denied Rubinas’s motion for a

temporary restraining order because the Tax Injunction Act barred subject matter

jurisdiction to hear her claims. R. 17 at 7. As this Opinion explains, the motion for a

preliminary injunction must be denied for the same reason.

                              II. Standard of Review

        A preliminary injunction is “an extraordinary remedy that may only be

awarded upon a clear showing that the plaintiff is entitled to such relief.” Winter v.

Natural Res. Def. Council, 555 U.S. 7, 22 (2008). To prevail on a motion for a



                                          5
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 6 of 13 PageID #:404




preliminary injunction, the moving party must show: “(1) a likelihood of success on

the merits; (2) a lack of an adequate remedy at law; and (3) an irreparable harm will

result if the injunction is not granted.” Lambert v. Buss, 498 F.3d 446, 451 (7th Cir.

2007) (cleaned up).4 If the moving party meets these requirements, then the court

balances the nature and degree of the potential harm to each party and the public

interest. Girl Scouts of Manitou Council, Inc. v. Girl Scouts of U.S.A., Inc., 549 F.3d

1079, 1086 (7th Cir. 2008).

                                       III. Analysis

       There is still no doubt that this case presents challenging questions of tax law

and fundamental fairness. But Rubinas’s claims for injunctive relief cannot succeed

because this Court lacks subject matter jurisdiction to hear her case. The California

state court system—and ultimately the United States Supreme Court—is where Ru-

binas must present her claims. Just like the motion for temporary restraining order,

the preliminary-injunction motion fails on the threshold issue of likelihood of success.

                              A. The Tax Injunction Act

       The Tax Injunction Act is concise (relative to most federal laws) and, as the

Court previously explained, dispositive in this case: “The district courts shall not en-

join, suspend or restrain the assessment, levy or collection of any tax under State law

where a plain, speedy[,] and efficient remedy may be had in the courts of such State.”

28 U.S.C. § 1341. A state court remedy must meet “certain minimal procedural



       4This opinion uses (cleaned up) to indicate that internal quotation marks, alterations,
and citations have been omitted from quotations. See Jack Metzler, Cleaning Up Quotations,
18 Journal of Appellate Practice and Process 143 (2017).
                                              6
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 7 of 13 PageID #:405




criteria” to suffice under the statute. Rosewell v. LaSalle Nat. Bank, 450 U.S. 503,

512 (1981) (emphasis in original). A state remedy is procedurally adequate if it “pro-

vides the taxpayer with a full hearing and judicial determination at which she may

raise any and all constitutional objections to the tax.” Rosewell, 450 U.S. at 514

(cleaned up).

      Each of the three statutory requirements—plain, speedy, and efficient—has

received individual attention from the courts. A remedy is “plain” when it is clearly

available to the party seeking it. Lowe v. Washoe Cty., 627 F.3d 1151, 1156 (9th Cir.

2010). A remedy is “speedy” if it does not take significantly longer than federal rem-

edies. Hyatt v. Yee, 871 F.3d 1067, 1073 (9th Cir. 2017) (cleaned up). It is “efficient

unless it imposes an unusual hardship requiring ineffectual activity or an unneces-

sary expenditure of time or energy.” Id.

      Exceptions to the anti-injunction effect of the Act must be “construe[d] nar-

rowly” to give effect to congressional intent. California v. Grace Brethren Church, 457

U.S. 393, 413 (1982). State courts need not provide a perfect or taxpayer-favorable

remedy—only one that meets the requirements of the Act: “To satisfy these require-

ments, a remedy need not necessarily be the best remedy available or even equal to

or better than the remedy which might be available in the federal courts.” Hyatt, 871

F.3d at 1073.

      The Court explained in the previous opinion that the remedy available to Ru-

binas in California state courts is plain, speedy and efficient, which means that the

Tax Injunction Act applies. Rubinas v. Maduros, F.Supp.3d 994, 999–1004 (N.D. Ill.



                                           7
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 8 of 13 PageID #:406




2021). There is no need to repeat the full analysis here, though it bears repeating that

the Court was bound by case law to reject Rubinas’s strongest argument: that the

lack of availability of injunctive relief in the California system made the remedy in-

adequate. Id. at 1000–01.

      Against this, in supplemental briefing, Rubinas raises several creative argu-

ments. Ultimately, however, she has not moved the needle on the dispositive issue:

the Tax Injunction Act still applies. This Court still does not have jurisdiction over

her claims. First, Rubinas reframes the issue as one of preemption. After the Court

questioned the availability of a cause of action under the Internet Tax Freedom Act,

Rubinas countered that a cause of action is not necessary, because in this case, “Ms.

Rubinas has standing to invoke preemptive federal law.” R. 22, Pl. Supp. Br. at 2. But

before any federal court can even address a preemption argument, the court must

determine if it has subject matter jurisdiction to hear the case. Because of the Tax

Injunction Act, in this case the Court does not have subject matter jurisdiction and

thus cannot reach the preemption arguments. See Scott Air Force Base Properties,

LLC v. County of St. Clair, Ill., 548 F.3d 516, 523 (7th Cir. 2008) (declining to address

plaintiff’s federal preemption argument because “when the [Tax Injunction] Act ap-

plies, a district court is without subject matter jurisdiction and thus can make no

further judicial determination”).

      This means that Rubinas is really asking the Court to make an exception to

the Tax Injunction Act and hear her arguments about the Internet Tax Freedom Act,

as California correctly explains in its supplemental brief. R. 24, Def.’s Supp. Br. at 1.



                                           8
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 9 of 13 PageID #:407




But there is no textual basis for an exception like that. The Tax Injunction Act has

been around for over 80 years, Grace Brethren Church, 457 U.S. at 412 n. 25 (citing

legislative history dating to 1937), and no exception for claims based on preemption

has been carved into the Act. As discussed earlier, the Act is relatively straightfor-

ward and the only carve-out from it is the prerequisite of a plain, speedy, and efficient

state court remedy. For its part, the Internet Tax Freedom Act, while not quite so

venerable at the Tax Injunction Act, is also no longer brand-new: it was first enacted

in 1998 on a temporary basis, extended eight times, and finally made permanent in

2015.5 Congress has repeatedly reexamined and renewed the Internet Tax Freedom

Act. But at no time has Congress revised the Act to carve out an exception for it from

the Tax Injunction Act. Considering the age and the breadth of the Tax Injunction

Act, if Congress meant to exempt Internet Tax Freedom Act claims from its reach,

then this exemption needed to be written into the statute. It was not.6

       Rubinas also points to case law under the Food, Drug, and Cosmetic Act

(FDCA) in support of her quest to invoke preemption to challenge the California law.

Rubinas Supp. Br. at 3. But in the FDCA case that she cites, preemption arose as a

defense to products liability claims. Merck Sharp & Dohme Corp. v. Albrecht, 139 S.

Ct. 1668, 1675 (2019) (“Merck, in defense, argued that respondents’ state-law failure-

to-warn claims should be dismissed as pre-empted by federal law”). Moreover, there



       5Stupak,  Jeffrey M., The Internet Tax Freedom Act: In Brief, Congressional Research
Service (Apr. 13, 2016), 1 (https://fas.org/sgp/crs/misc/R43772.pdf).
       6In the prior opinion, the Court raised the question of whether a cause of action exists

under the Internet Tax Freedom Act. But it turns out there is no need to reach the issue,
because the Tax Injunction Act is dispositive in this case.
                                              9
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 10 of 13 PageID #:408




is no FDCA equivalent to the Tax Injunction Act in stripping courts of jurisdiction to

hear FDCA claims.

       Next, Rubinas cites cases in which courts considered a party’s Internet Tax

Freedom Act claims through a preemption lens. But the cases do not apply here. In

City of Chicago v. StubHub!, Inc., the preemption argument arose, again, as a defense

to a lawsuit the city had filed to collect a tax. 624 F.3d 363, 365 (7th Cir. 2010).7 So

that case does not establish a right to file an affirmative lawsuit based on the Internet

Tax Freedom Act. Rubinas does cite two cases in which a plaintiff filed claims that a

state law was preempted by the Internet Tax Freedom Act. Performance Mktg. Ass’n,

Inc. v. Hamer, 998 N.E.2d 54 (Ill. 2013); New Cingular Wireless PCS LLC v. Comm’r

of Rev., 154 N.E.3d 947 (Mass. Ct. App. 2020). But both of those cases were filed in

state courts—one in Illinois and the other in Massachusetts—where the federal Tax

Injunction Act does not apply. So that too does not help her argument that this Court

can consider her claims. On the contrary, both cases reinforce this Court’s view that

any affirmative claims that might be allowed under the Internet Tax Freedom Act

must be filed in state court.

       Rubinas also expands on her argument that the remedy for a violation of the

Internet Tax Freedom Act must include injunctive relief, because of the nature of the

Act itself. Pl. Supp. Br. 9–13. But her attempts to distinguish the cases that deem

California’s tax refund system adequate are not convincing. The Internet Tax



       7It is also worth noting that in StubHub!, the Seventh Circuit certified the question of
the legality of the tax to the Illinois Supreme Court, preferring to leave questions of municipal
taxes to the highest state court. 624 F.3d at 367–68.
                                               10
  Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 11 of 13 PageID #:409




Freedom Act strips federal courts of jurisdiction over challenges to state and local

taxes whenever there is a “plain, speedy, and efficient remedy” in the state courts.

The Supreme Court and the appellate courts have provided ample guidance on how

to interpret that requirement, as discussed in the previous opinion. Rubinas’s argu-

ment boils down to an attempt to complicate the requirement in a way that the case

law simply does not contemplate. In particular, she insists that there must be a rem-

edy available “in real-time” because of how the Internet Tax Freedom Act is drafted.

Pl. Supp. Br. at 6–9. She argues that the Internet Tax Freedom Act, 47 U.S.C. § 151

note, speaks in the present tense when prohibiting discriminatory taxes on online

sales, and this means Congress intended that tax collection be stopped in its tracks

when it violates the Act. Id. But the text of the Tax Injunction Act also assumes that

State tax collection is—present tense—ongoing: the Act instructs that federal district

courts “shall not enjoin, suspend or restrain the assessment, levy or collection of any

tax under State law” if a plain, speedy, and efficient State remedy is available. 28

U.S.C. § 1341. And, as explained in the prior opinion, the case law is clear that Cali-

fornia’s remedy qualifies as plain, speedy, and efficient. See Grace Brethren Church

457 U.S. at 415–16 (1982); Hyatt v. Yee, 871 F.3d 1067, 1074 (9th Cir. 2017) (citing

Franchise Tax Bd. of California v. Alcan Aluminium Ltd., 493 U.S. 331, 338 (1990));

see also Jerron West, Inc. v. State of Cal., State Bd. of Equalization, 129 F.3d 1334,

1339 (9th Cir. 1998); Mandel v. Hutchinson, 494 F.2d 364, 367 (9th Cir. 1974).

      Finally, Rubinas argues that applying the Tax Injunction Act would “nullify”

the Internet Tax Freedom Act. R. 26, Pl. Supp. Reply at 2. The Internet Tax Freedom


                                          11
  Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 12 of 13 PageID #:410




Act is not being nullified; Rubinas is simply being directed to raise her claims in state

court. At a certain point, the arguments and reasoning in this case become repetitive

and almost circular. But to address nullification specifically: Congress has long told

the federal judiciary not to interfere in state and local taxation matters. In drafting,

passing, and passing again the Internet Tax Freedom Act, Congress knew about the

preexisting Tax Injunction Act, which would prevent federal courts from hearing

challenges to local and state taxes based on the Internet Tax Freedom Act. Yet Con-

gress did not carve out an exception from the Tax Injunction Act for the Internet Tax

Freedom Act. When litigants have challenged California’s refund procedures as inad-

equate, including on the grounds that no immediate, injunctive relief was available,

the Ninth Circuit and the Supreme Court have rejected those challenges. Grace

Brethren Church 457 U.S. at 415–16 (1982); Hyatt v. Yee, 871 F.3d 1067, 1074 (9th

Cir. 2017) (citing Franchise Tax Bd. of California v. Alcan Aluminium Ltd., 493 U.S.

331, 338 (1990)); see also Jerron West, Inc. v. State of Cal., State Bd. of Equalization,

129 F.3d 1334, 1339 (9th Cir. 1998); Mandel v. Hutchinson, 494 F.2d 364, 367 (9th

Cir. 1974). This Court would have to contradict the Supreme Court and the Ninth

Circuit to conclude that California’s refund procedures are not adequate to the task

of handling Rubinas’s claims under the Internet Tax Freedom Act. Because the Cali-

fornia state courts provide an adequate forum for Rubinas’s claims under the Internet

Tax Freedom Act, the Act is not “nullified” when this Court follows the Tax Injunction

Act and sends Rubinas to the California court system for her remedy.




                                           12
   Case: 1:21-cv-00096 Document #: 34 Filed: 09/16/21 Page 13 of 13 PageID #:411




                                     B. Other Issues

       Both parties have briefed the issue of comity. Def.’s Supp. Br. at 5–6; Pl. Supp.

Reply Br. at 6. Because the Tax Injunction Act is dispositive, there is no need to reach

this issue. With regard to the merits of the claims, because the Court lacks subject

matter jurisdiction over the case, there is no authority to examine the merits of Ru-

binas’s claims. That will be a job for the California state courts and perhaps, eventu-

ally, the United States Supreme Court. Lastly, as a reminder, even if subject matter

jurisdiction somehow did apply despite the Tax Injunction Act, California’s sovereign

immunity would preclude the return of the already-seized funds. Rubinas, 513

F.Supp.3d at 1004–05.

                                     IV. Conclusion

       The Plaintiffs’ motion for a preliminary injunction is denied. Because the Court

does not have subject matter jurisdiction to hear the Plaintiffs’ claims, this action is

dismissed.8 The tracking status hearing of September 24, 2021, is vacated. Final judg-

ment shall be entered.

                                                         ENTERED:


                                                               s/Edmond E. Chang
                                                         Honorable Edmond E. Chang
                                                         United States District Judge

DATE: September 16, 2021




       8The  Plaintiffs have agreed to accept a dismissal of the action on jurisdictional
grounds (if the Court so held) without requiring the Defendant to file a motion to dismiss. R.
20, Joint Status Report at 1.
                                             13
